Cassoday, C. J.
This case is substantially the same as the case of Nelson v. Allen, ante, p. 91, 93 N. W. 807. It is for a rescission of the written contract which the plaintiff, through his agent, Jacob B. Nelson, entered into with the defendant December 7, 1899, for the other 100 acres of timbered land mentioned in the statement of facts in that case, but which were not described in the contract in this case, and by fraud and false representations other and different lands of much inferior quality and less valuable were described in the written contract to the plaintiff herein. For the reasons given in the other case, the judgment in this pase is affirmed.
By the Court. — Judgment affirmed.